OPINION OF THE COURT
RUSSELL E. SEAY, JR., Circuit Judge.
THIS IS an appeal on the issue of whether the trial court erred by denying appellant’s Motion for Discharge where appellant had not been brought to trial within fifty (50) days of the demand for speedy trial pursuant to Rule 3.191(a)(2)(4).
This court finds that the trial court erred in denying the Motion for Discharge.
In support of this finding, this court adopts the reasoning and holding found in State v Kilts, 24 Fla. Supp. 2d 119 (17th Cir. 1987), and State v Andino, 24 Fla. Supp. 2d 142 (11th Cir. 1987). It is,
ORDERED that this cause is remanded to the trial court for the entry of an appropriate order granting the Motion for Discharge.
DONE AND ORDERED in chambers, at Fort Lauderdale, Bro-ward County, Florida, this 17th day of July, 1989.